Title: From George Washington to Tobias Lear, 14 December 1796
From: Washington, George
To: Lear, Tobias


                        
                            dear Sir, 
                            Philadelphia 14 Dec. 1796
                        
                        Immediately upon the receipt of your letter of the 2d instant, I sent a
                            transcript of so much of it as related to Maria, and the daughter of Colo. Ball, to Mr Van
                            Vleck; with a request that he would answer the queries which were propounded therein, under
                            a cover to me. Enclosed is his answer, and of course you will inform Colo. Ball thereof.
                        As I know that many unsuccessful applications had
                            been made for admission into the young Ladies School at Bethleham about the time I wrote to
                            Mr Van Vleck, the reception of Marie & her Cousin must be considered as a particular
                            favour, and Colo. Ball should make a point of it to be exact in complying with the
                            requisitions that are enumerated in the Directors Letter.
                        A treatise, on the improvement of Canal Navigation, came to my hand by Doctr
                            Edwards as a present from the Author, a few days ago. As I shall have no time to look into
                            it while I remain in this City. I make a deposit of it with you, until I return to Mount
                            Vernon. According to Doctr Edwards account, Fultons system is putting Lock Navigation out of vogue. I have not read a page in the Book—but if the
                            Potomack company can extract any thing useful from it I shall feel happy in having sent it
                            to you. We are all well, except having bad colds, and join in best wishes
                            for yourself & family. I am Your affectionate
                        
                            Go: Washington
                            
                        
                        
                            P.S. Pray procure me 200 weight of good butter against our arrival at
                                Mount Vernon which in all likelihood will be by the middle of March.
                        
                        
                    